Motion granted to the extent of limiting the security to be posted by defendants-appellants to the *519Sum of $100,000, on condition that the appeal be perfected for the September 1969 Term of this court. Defendants may, in addition to compliance with CPLR 5519 (subd. [b]) by the St. Louis Fire & Marine Insurance Company with regard to the policy of insurance for coverage of $90,000, deposit the two medallions with the Hack Bureau of the Police Department, to constitute full compliance with the security requirement. Concur ■—■ Eager, J. P., McGivern, Markewieh, Nunez and Steuer, JJ.